                                                                                                                  PS
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

    EARL REYES,
                                     Plaintiff,
                                                                                Case # 16-CV-191-FPG
    v.
                                                                                DECISION AND ORDER
    KAREN R. BELLAMY, et al.,

                         Defendants.
___________________________________

                                              INTRODUCTION

         Pro se Plaintiff Earl Reyes, an inmate currently confined at Auburn Correctional Facility,

filed this action seeking relief pursuant to 42 U.S.C. § 1983 based upon alleged violations of his

civil rights while confined at Attica Correctional Facility.

         On September 12, 2018, the Court granted Defendants’ Partial Motion to Dismiss and

denied Plaintiff’s Motion to Amend the Complaint and request for a Preliminary Injunction. ECF

No. 14. Currently before the Court is Plaintiff’s Motion to Reconsider that Order. ECF No. 20.

Plaintiff also moved for permission to appeal in forma pauperis. ECF No. 21. For the reasons

that follow, those motions are DENIED.

                                                  DISCUSSION

         Although the basis for Plaintiff’s Motion is unclear1, the Court construes it as one for

reconsideration under Federal Rule of Civil Procedure 54(b). Rule 54(b) provides that

         any order or other decision, however designated, that adjudicates fewer than all the
         claims or the rights and liabilities of fewer than all the parties does not end the
         action as to any of the claims or parties and may be revised at any time before the
         entry of a judgment adjudicating all the claims and all the parties’ rights and
         liabilities.

1
 Plaintiff states that he moves “pursuant to Rule 46 of the Federal Rules of Civil Procedure” (ECF No. 20 at 1) which
deals with preservation. See Fed. R. Civ. P. 46 (“A formal exception to a ruling or order is unnecessary.”).

                                                         1
Fed. R. Civ. P. 54. “A district court has the inherent power to reconsider and modify its

interlocutory orders prior to the entry of judgment.” United States v. LoRusso, 695 F.2d 45, 53

(2d Cir. 1982) (citing United States v. Jerry, 487 F.2d 600, 604 (3d Cir. 1973) (“[T]he power to

grant relief from erroneous interlocutory orders, exercised in justice and good conscience, has long

been recognized as within the plenary power of courts until entry of final judgment and is not

inconsistent with any of the Rules.”)).

       A litigant seeking reconsideration under Rule 54(b) must set forth “controlling decisions

or data that the court overlooked—matters, in other words, that might reasonably be expected to

alter the conclusion reached by the court.” Richard v. Dignean, 126 F. Supp. 3d 334, 337

(W.D.N.Y. 2015) (quoting Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995)); see

also Micolo v. Fuller, No. 6:15-CV-06374 EAW, 2017 WL 2297026, at *2 (W.D.N.Y. May 25,

2017) (“To merit reconsideration under Rule 54(b), a party must show ‘an intervening change of

controlling law, the availability of new evidence, or the need to correct a clear error or prevent a

manifest injustice.’”) (quoting Official Comm. of Unsecured Creditors of Color Tile, Inc. v.

Coopers & Lybrand, LLP, 322 F.3d 147, 167 (2d Cir. 2003)). Further, “[f]or new evidence to

justify reconsideration, the evidence must be of such importance that it probably would have

changed the outcome of the prior ruling.” Rockland Exposition, Inc. v All. of Automotive Serv.

Providers of N.J., 894 F. Supp. 2d 288, 341 (S.D.N.Y. 2012) (internal citation and quotation marks

omitted).

       In their Motion to Dismiss, Defendants argued that the Central Office Review Committee

(“CORC”) could not be sued and was protected by the Eleventh Amendment, and that Plaintiff

had not established Defendant Bellamy’s personal involvement in the relevant claims. ECF No. 8

at 11-13. Defendants did not move to dismiss Plaintiff’s Eighth Amendment medical claims

                                                 2
against Defendants Abassey, Michalek, or Macynus. In response, Plaintiff sought to amend his

Complaint by naming individual CORC members as Defendants and adding new claims. ECF No.

10 at 5, 13.

        In denying the Motion to Amend, the Court ruled that, because Plaintiff conceded that

Bellamy and CORC relied on Defendant Michalek’s medical opinion to deny his grievances (ECF

No. 1 at 5), and because an official who investigates and denies a grievance does not, without

more, become personally involved in the alleged constitutional wrong, Plaintiff had not

sufficiently alleged the personal involvement of Bellamy or any individual CORC member. ECF

No. 14 at 8-9; see also McKenna v. Wright, 386 F.3d 432, 438 (2d Cir. 2004). The Court noted

that “a prison administrator is permitted to rely upon and be guided by the opinions of medical

personnel concerning the proper course of treatment administered to prisoners, and cannot be held

to have been ‘personally involved’ if he does so.” Joyner v. Greiner, 195 F. Supp. 2d 500, 506

(S.D.N.Y. 2002); see ECF No. 14 at 9.

        In Plaintiff’s Motion to Reconsider, he asks the Court to reverse its Order, allow Plaintiff

to amend his Complaint, reinstate all claims against Bellamy, and permit service upon the

individual CORC members. ECF No. 20 at 1. Additionally, because “an appeal that has been

docketed and is pending,” Plaintiff seeks an “indicative ruling pursuant to [Federal Rule of Civil

Procedure] 26.12 . . . on the preliminary injunction.” Id.

        Plaintiff sets forth several contentions in support of his request for reconsideration. First,

he realleges that the denial of his grievances is sufficient to establish the personal involvement of

Bellamy and the CORC members. This is incorrect for the reasons stated above and in the Court’s

prior Order. See ECF No. 14 at 9.


2
 This appears to be a typographical error reversing two numbers. Rule 26 governs discovery while Rule 62.1(a) deals
with “Relief Pending Appeal.” See Fed. R. Civ. P. 26, 62.1(a).

                                                        3
          Second, Plaintiff argues that he sues Bellamy, the Department of Corrections and

Community Supervision, and others in their official capacities, “which is essentially a claim

against the State of New York.” ECF No. 20 at 3. Plaintiff argues that “because the New York

Court of [Claims] would not have dismissed [his] claim,” this Court should not have done so. Id.

Plaintiff argues that the existence of the New York Court of Claims means that “said state has

consented to be sued for money damages.” Id.

          Plaintiff’s assertion confuses a state’s Eleventh Amendment immunity from suit in federal

court, with a state’s establishment of a Court of Claims. New York’s creation of a Court of Claims

as the exclusive method for bringing suit against the state does not waive its immunity to suit in

federal court. See, e.g., Nominee Realty v. State, 233 A.D.2d 426, 427 (2d Dep’t 1996) (“[A] claim

for money damages against the State of New York [is one] for which the Court of Claims has

exclusive jurisdiction.”). New York has not waived its Eleventh Amendment immunity. See Wang

v. Off. of Prof’l Med. Conduct, N.Y., 354 F. App’x 459, 460 (2d Cir. 2009) (“The district court

correctly determined that [plaintiff’s] § 1981 claim was precluded by Eleventh Amendment

immunity. . . [plaintiff’s] state constitutional and state law claims are similarly precluded.”)

(summary order).

          Third, Plaintiff claims that the denial of his demand for specialist care represents a

statewide policy because he was again denied such care after he was transferred to Shawangunk

Correctional Facility. ECF No. 20 at 4. Plaintiff contradicts this claim by conceding that each

Facility Health Director has “the sole responsibility for providing treatment to the inmates under

their care” including outside referrals. Id. Plaintiff has not sufficiently alleged any statewide

policy.




                                                  4
       Lastly, Plaintiff reargues that Defendants’ Motion to Dismiss was untimely. But the docket

clearly reveals that Defendants were to answer the Complaint by January 16, 2018 and they moved

to dismiss on that date. ECF Nos. 7, 8.

       Plaintiff did not point to controlling decisions or data that the Court overlooked, provide

evidence that would change the outcome of the prior Order, or demonstrate any clear error by the

Court in ruling on Defendants’ Motion to Dismiss or Plaintiff’s Motions to Amend and for a

Preliminary Injunction. Thus, Plaintiff’s Motion for Reconsideration is DENIED.

                                          CONCLUSION

       Plaintiff’s Motion for Reconsideration (ECF No. 20) is DENIED. The Court certifies

pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order would not be taken in good

faith, and therefore Plaintiff’s Motion to Appeal in forma pauperis (ECF No. 21) is DENIED. See

Coppedge v. United States, 369 U.S. 438 (1962).

       IT IS SO ORDERED.

Dated: January 16, 2019
       Rochester, New York                  ______________________________________
                                            HON. FRANK P. GERACI, JR.
                                            Chief Judge
                                            United States District Court




                                                5
